Title: To Benjamin Franklin from Vandenyver frères & Cie., 22 June 1780
From: Vandenyver frères & Cie.
To: Franklin, Benjamin


Monsieur
Paris ce 22 Juin 1780
Nous avons recu la Lettre que vous nous avés fait Lhonneur de nous ecrire le 28 may der [dernier] avec La Copie du Jugement pour le Navire La flore et Son chargement, nous avions esperès quil auroit eté plus favorable aux proprietaires du dernier, mais nous L’avons envoyés Sur le champ a Cherbourg pour le faire mettre a execution et ce n’est quen datte du 17 de ce mois quon nous mande que le Navire est dechargé et en etat de repartir pour la hollande mais quil est retenu par le défaut de Ses passeports et autres papiers de bord qui nont pas eté renvoÿés a L Amirauté du dit Lieu.
Nous Supplions Votre Excellence d avoir la bonté de faire tenir les dits passeports Connoissemens et autres papiers par premier Courier a Lamirauté de Cherbourg pour que le Navire puisse mettre a la voille et Se Soustraire aux dangers dont ce port paroit etre menacé.
Nous Sommes avec le plus profond Respect Monsieur Vos tres humbles & tres Obeissants Serviteurs
Vandenyver FRÈRES &  Comp
a Monsieur franklin a Passy
 
Notations in different hands: Vandeniver freres, Paris 22. Juin 1780. / Ansd
